FILED
                               NOT FOR PUBLICATION                         NOV 29 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


MARTIN RAFAEL FONSECA ROJAS;                      No. 11-72246
NANCY E. FONSECA,
                                                  Agency Nos.        A099-740-272
               Petitioners,                                          A099-740-273

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Martin Rafael Fonseca Rojas and Nancy E. Fonseca, natives and citizens of

Peru, petition pro se for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reconsider. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider because petitioners failed to identify any error of fact or law in the

underlying decision. See 8 C.F.R. § 1003.2(b)(1); Najmabadi v. Holder, 597 F.3d
983, 990 (9th Cir. 2010) (The BIA “does not have to write an exegesis on every

contention.”).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72246